Case 2:20-cv-00229-NT Document 27 Filed 08/25/21 Page 1 of 10                           PageID #: 2070




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

JENNIFER C.,                                             )
                                                         )
        Plaintiff                                        )
                                                         )
v.                                                       )       2:20-cv-00229-NT
                                                         )
KILOLO KIJAKAZI,1 Acting Commissioner                    )
of Social Security,                                      )
                                                         )
        Defendant                                        )

                       REPORT AND RECOMMENDED DECISION

        On Plaintiff ’s application for supplemental security income benefits under Title

XVI of the Social Security Act, Defendant, the Social Security Administration

Commissioner, found that Plaintiff has severe impairments but retains the functional

capacity to perform substantial gainful activity. Defendant, therefore, denied Plaintiff’s

request for disability benefits. Plaintiff filed this action to obtain judicial review of

Defendant’s final administrative decision pursuant to 42 U.S.C. § 405(g).

        Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court affirm the administrative decision.

                                 THE ADMINISTRATIVE FINDINGS

        The Commissioner’s final decision is the May 21, 2019 decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 13-2).2 The ALJ’s decision tracks


1
 Pursuant to Federal Rule of Civil Procedure 25(d), Kilolo Kijakazi is substituted as the defendant in this
matter.
2
  Because the Appeals Council found no reason to review that decision (R. 1), Defendant’s final decision
is the ALJ’s decision.
Case 2:20-cv-00229-NT Document 27 Filed 08/25/21 Page 2 of 10               PageID #: 2071




the familiar five-step sequential evaluation process for analyzing social security disability

claims, 20 C.F.R. § 416.920.

       The ALJ found that Plaintiff has severe, but non-listing-level impairments

consisting of status post prophylactic bilateral mastectomies and reconstructions, bilateral

carpal tunnel syndrome, peripheral neuropathy, and degenerative disc disease. (R. 31.)

The ALJ further found that despite her impairments, Plaintiff has the residual functional

capacity (RFC) to perform light work except that she can frequently handle and operate

hand controls bilaterally, occasionally balance, stoop, kneel, crouch, crawl, and climb

ramps and stairs, but cannot climb ladders, ropes, or scaffolds, and can tolerate frequent

exposure to vibrations. (R. 36.)

       Based on the RFC finding, Plaintiff’s work experience, and the testimony of a

vocational expert, the ALJ concluded that Plaintiff can perform substantial gainful activity

existing in the national economy, including the representative occupations of counter

attendant, mail clerk, and cleaner/housekeeping. (R. 44.) The ALJ determined, therefore,

that Plaintiff was not disabled from May 26, 2017, through the date of the ALJ’s decision.

(R. 45.)

                                   STANDARD OF REVIEW

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

                                             2
Case 2:20-cv-00229-NT Document 27 Filed 08/25/21 Page 3 of 10              PageID #: 2072




might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                                       DISCUSSION

       Plaintiff argues that the ALJ erred when the ALJ (1) failed to find that Plaintiff’s

osteoarthritis and polyarthralgias are severe medically determinable impairments; (2)

impermissibly relied on the opinion of the state agency consultant because the consultant’s

review was based on an incomplete record; and (3) found Plaintiff could perform light

work despite the limitation of occasional balancing.

A. Step 2 – Osteoarthritis/Polyarthralgias

       At step 2 of the sequential evaluation process, a social security disability claimant

must establish the alleged conditions are severe, but this burden is de minimis, and is

designed merely to screen out groundless claims. McDonald v. Sec’y of HHS, 795 F.2d

1118, 1123-24 (1st Cir. 1986). The ALJ may find that an impairment or combination of

impairments is not severe when the medical evidence “establishes only a slight abnormality

or combination of slight abnormalities which would have no more than a minimal effect

on an individual’s ability to work even if the individual’s age, education, or work

experience were specifically considered.” Id. at 1124 (quoting Social Security Ruling 85-

28). In other words, an impairment is severe if it has more than a minimal impact on the

claimant’s ability to perform basic work activities on a regular and continuing basis. Id.

                                             3
Case 2:20-cv-00229-NT Document 27 Filed 08/25/21 Page 4 of 10               PageID #: 2073




       At step 2, medical evidence is required to support a finding of severe impairment.

20 C.F.R. § 404.1521. See also Social Security Ruling 16-3p, 2017 WL 5180304, at *3

(“An individual’s symptoms, such as pain, fatigue, shortness of breath, weakness,

nervousness, or periods of poor concentration will not be found to affect the ability to do

basic work-related activities for an adult … unless medical signs or laboratory findings

show a medically determinable impairment is present.”) A diagnosis, standing alone, does

not establish that the diagnosed impairment would have more than a minimal impact on

the performance of work activity. Dowell v. Colvin, No. 2:13-cv-00246-JDL, 2014 WL

3784237, at *3 (D. Me. July 31, 2014). Moreover, even severe impairments may be

rendered non-severe through the ameliorative influence of medication and other forms of

treatment. Parsons v. Astrue, No. 1:08-cv-218-JAW, 2009 WL 166552, at *2 n.2, aff'd,

2009 WL 361193.       In addition, an impairment must meet the 12-month durational

requirement in order to be considered “severe.” 20 C.F.R, § 404.1509; Mulero v. Comm’r

of Soc. Sec., 108 F. App’x 642, 644 (1st Cir. 2004) (to be severe, impairment must satisfy

durational requirement).

       If error occurred at step 2, remand is only appropriate when the claimant can

demonstrate that an omitted impairment imposes a restriction beyond the physical and

mental limitations recognized in the Commissioner’s RFC finding, and that the additional

restriction is material to the ALJ’s “not disabled” finding at step 4 or step 5. Socobasin v.

Astrue, 882 F. Supp. 2d 137, 142 (D. Me. 2012) (citing Bolduc v. Astrue, No. 09–CV–220–

B–W, 2010 WL 276280, at *4 n. 3 (D. Me. Jan. 19, 2010) (“[A]n error at Step 2 is

uniformly considered harmless, and thus not to require remand, unless the plaintiff can

                                             4
Case 2:20-cv-00229-NT Document 27 Filed 08/25/21 Page 5 of 10              PageID #: 2074




demonstrate how the error would necessarily change the outcome of the plaintiff’s

claim.”)).

       Sean Stanhope, D.O., a rheumatologist, examined Plaintiff in June 2018 and

diagnosed Plaintiff with “diffuse polyarthralgias of six year duration.” (R. 1838.) Dr.

Stanhope also noted right knee effusion and suspected that Plaintiff’s underlying anxiety

and depression were “very likely contributing to her symptoms.” (Id.) He also diagnosed

Plaintiff with degenerative arthritis diffusely in her spine and believed she also had “some

degree of fibromyalgia given her degree of diffuse head to toe pain, lack of restful sleep

and underlying significant anxiety and depression.” (R. 1838-39.) Osteoarthritis of

Plaintiff’s right knee and of her cervical and lumbar spine was confirmed through MRI

studies. (R. 1834, 1838, 1841.) In February 2019, Dr. Stanhope found limitations due to

osteoarthritis and fibromyalgia, specifically noting Plaintiff’s low back and knee pain and

diffuse soft tissue/muscle pain. (R. 1950-52.)

       The ALJ concluded that Plaintiff’s degenerative joint disease of the knees was not

a severe impairment. (R. 31.) Plaintiff argues there is no medical evidence to support the

ALJ’s implicit conclusion that Plaintiff’s osteoarthritis and arthralgias are not medically

determinable impairments. The ALJ, however, pointed to the medical record to support

the conclusion. While acknowledging the diagnosis of right knee osteoarthritis and the

evidence of Plaintiff’s complaints of left and right knee pain, with mild to moderate

effusion in the right knee and tenderness in both knees, the ALJ explained that the record

also demonstrated good or excellent range of motion in Plaintiff’s knees with no atrophy,

joint deformity, synovitis, laxity, swelling, warmth, erythema, edema, or motor, sensory or

                                             5
Case 2:20-cv-00229-NT Document 27 Filed 08/25/21 Page 6 of 10                PageID #: 2075




reflex loss. (R. 32.) The ALJ also noted that surgery was not required and that conservative

treatment, principally physical therapy, had been administered. (Id.) The ALJ further

observed that Plaintiff declined an injection for knee pain and appeared never to have

followed through on recommendations for additional physical therapy after September

2018. (Id.)

       As to the polyarthralgias, Dr. Stanhope attributed Plaintiff’s diffuse “head to toe

pain” to some degree of fibromyalgia, rather than to Plaintiff’s polyarthalgias. (R. 1838-

39, 1950.) The ALJ specifically discussed Plaintiff’s diagnosis of fibromyalgia and

supportably found that it is not a medically determinable impairment. (R. 33.) Plaintiff

does not contest that determination. Furthermore, the ALJ acknowledged Plaintiff’s lower

back pain in determining that Plaintiff’s degenerative disc disease was a severe impairment.

(R. 31, 38.) The symptoms Plaintiff attributes to polyarthalgias, therefore, were otherwise

addressed. In fact, Plaintiff has not demonstrated that the osteoarthritis and polyarthralgias

result in any functional limitations beyond those assessed by the ALJ. See, e.g., Carlton v.

Soc. Sec. Admin. Comm’r, No. 1:10-cv-00463-GZS, 2011 WL 4433660, at *5 (D. Me. Sept.

21, 2011) (it is the plaintiff’s burden to supply the medical evidence needed to establish

the degree to which her claimed impairments limit her functional capacity); see also Davis

v. Colvin, No. 1:14-cv-343-JHR, 2015 WL 3937423, at *4 (D. Me. June 25, 2015) (“the

important point here is that the plaintiff does not point to any evidence that there was any

further limitation on her [functional] ability …, and the burden of proof rests with the

claimant through the establishment of an RFC”).          In other words, Plaintiff has not

established that a severe impairment finding would result in any additional limitations on

                                              6
Case 2:20-cv-00229-NT Document 27 Filed 08/25/21 Page 7 of 10               PageID #: 2076




Plaintiff’s work capacity. Accordingly, even if the ALJ erred in the step 2 assessment, the

error would not warrant remand.

B. Reliance on State Agency Consultant

       The ALJ found the opinion of state medical consultant J. H. Hall, M.D., to be

persuasive. Dr. Hall found Plaintiff’s degenerative disc disease, carpal tunnel syndrome,

peripheral neuropathy, and major joint dysfunction to be severe impairments. (R. 158.)

Dr. Hall assessed an RFC, which the ALJ adopted. (R. 161-62.) The ALJ explained that

Dr. Hall’s assessment of Plaintiff’s RFC was consistent with the overall evidence,

including physical examination findings reflecting that Plaintiff has for the most part

remained neurologically intact, and radiographic findings of the spine showing disc

bulging with only mild lumbar stenosis and spondylotic changes of the cervical spine. (R.

42-43.) He also found Dr. Hall’s assessment to be consistent with reports of improvement

in Plaintiff’s condition, as well as her reported daily living activities. (R. 43.) Plaintiff

contends that the ALJ could not supportably rely on Dr. Hall’s opinion because at the time

of his assessment in May 2018, Dr. Hall did have available Dr. Stanhope’s June 2018 report

and diagnoses.

       “[T]he fact that an agency nonexamining consultant has not reviewed the full record

is not necessarily fatal to an ALJ’s reliance on that consultant’s opinion.” Robert L. v.

Berryhill, No. 1:17-cv-00348-JDL, 2018 WL 3599966, at *6 (D. Me. July 27, 2018),

adopted, 2018 WL 3901157 (D. Me. Aug. 15, 2018). Generally, “a DDS non-examining

expert’s report cannot stand as substantial evidence in support of an administrative law

judge’s decision when material new evidence has been submitted [that] call[s] the expert’s

                                             7
Case 2:20-cv-00229-NT Document 27 Filed 08/25/21 Page 8 of 10                PageID #: 2077




conclusions into question.” Eaton v. Astrue, Civil No. 07-188-B-W, 2008 WL 4849327,

at *5 (D. Me. Nov. 6, 2008). An ALJ may rely on experts’ reports despite later-submitted

evidence when the new evidence “does not call into question their conclusions.” Emily A.

v. Saul, No. 2:19-cv-00071-JDL, 2020 WL 2488576, at *7 (D. Me. May 14, 2020).

       In his RFC assessment, the ALJ considered and discussed the subsequent medical

information generated by Dr. Stanhope. The ALJ gave Dr. Stanhope’s opinion regarding

Plaintiff’s exertional limitations only partial weight, finding the degree of recommended

limitations were not supported by Dr. Stanhope’s own treatment records or by Plaintiff’s

overall medical records. (R. 42.) The ALJ cited physical examination findings indicating

that Plaintiff has for the most part remained neurologically intact, and radiographic findings

of the spine showing disc bulging with only mild lumbar stenosis and spondylotic changes

of the cervical spine. (Id.) The ALJ also found it inconsistent with multiple reports of

improvement of Plaintiff’s symptoms and Plaintiff’s activities of daily living. (Id.)

       The ALJ appropriately acknowledged the evidence and supportably found that the

evidence “could not reasonably be expected to significantly alter [Dr. Hall’s] assessment.”

(R. 43.) Plaintiff has not demonstrated that Dr. Hall’s review of Dr. Stanhope’s records and

opinion “would necessarily have altered [Dr. Hall’s] opinion[] in a manner more favorable

to [her].” which is the pertinent question here. O’Bannon v. Colvin, No. 1:13-CV-207-

DBH, 2014 WL 1767128, at *7 (D. Me. Apr. 29, 2014) (collecting cases). The ALJ,

therefore, did not err in relying upon Dr. Hall’s opinion.

C. RFC

       Plaintiff argues the ALJ’s RFC finding is erroneous because the limitation of

                                              8
Case 2:20-cv-00229-NT Document 27 Filed 08/25/21 Page 9 of 10                PageID #: 2078




occasional balancing is inconsistent light work.

       Social Security Ruling 83-10 defines light work, in part, as requiring the ability to

walk or stand “a good deal,” and defines “occasionally” as “occurring from very little up

to one-third of the time.” SSR 83-10, 1983 WL 31251, at *5. Plaintiff contends that the

ability to balance is necessarily required to walk or stand, and if Plaintiff can only

occasionally balance, she cannot perform the jobs identified by the vocational expert or

any job at the light exertional level. (SOE at 10-11.) Plaintiff notes that the Department

of Labor’s Selected Characteristics of Occupations Defined in the Revised Dictionary of

Occupational Titles (SCO) defines “balancing” as “[m]aintaining body equilibrium to

prevent falling when walking, standing, crouching, or running on narrow, slippery, or

erratically moving surfaces.” SCO, App. C at C-3. Plaintiff also cites Social Security

Ruling 96-9p, which states that “if an individual is limited in balancing even when standing

or walking on level terrain, there may be a significant erosion of the unskilled sedentary

occupational base.” SSR 96-9p, 1996 WL 374185, at *7.

       When addressing the same argument in another case, the Court wrote:

     First, a plain reading of the SOC/DOT reveals that the balancing limitation
     applies to “narrow, slippery, or erratically moving surfaces.” Light work does
     not require an individual to work on such surfaces. In addition, SSR 96-9p,
     upon which Plaintiff relies, applies to sedentary, rather than light, jobs.
     According to the Ruling, if “an individual is limited in balancing only on
     narrow, slippery, or erratically moving surfaces, this would not, by itself, result
     in a significant erosion of the unskilled sedentary occupational base.” Id. As
     one court observed, SSR 96-9p “does not say that occasional balancing in the
     normal course of walking or standing would be precluded.” Mort v. Comm’r of
     Soc. Sec. Admin., No. 4:20-CV-00032-JTK, 2021 WL 372537, at *2 (E.D. Ark.
     Feb. 3, 2021). Consistent with this assessment, multiple courts have upheld
     light work RFCs that include a limitation to occasional balancing. Id. (citing
     Markey v. Berryhill, No. 6:16-cv-06051, 2017 WL 2560018 (W.D. Ark., June

                                             9
Case 2:20-cv-00229-NT Document 27 Filed 08/25/21 Page 10 of 10                PageID #: 2079




     13, 2017); Phelps v. Astrue, No. 4:11CV1362MLM, 2012 WL 2885378 (E.D.
     Mo. July 13, 2012); Archuleta v. Astrue, No. EP-10-CV-00194-RFC, 2011 WL
     3684815 (W.D. Tex. Aug. 22, 2011)). See also, e.g., Murwin v. Astrue, No.
     1:11-cv-376-DBH, 2012 WL 2923535 (D. Me. June 30, 2012) (rec. dec. aff’d
     July 18, 2012); Terrault v. Astrue, No. 09cv11390-NG, 2011 WL 613701 (D.
     Mass. Feb. 11, 2011); Puig v. Astrue, No. 08-cv-253-JD, 2009 WL 1096500 (D.
     N.H. Apr. 21, 2009). In short, Plaintiff’s interpretation of “balancing” as
     encompassing the ability to remain upright on level terrain is unconvincing and
     remand based on the balancing requirement is not warranted.

Donald M. v. Saul, No. 2:20-cv-00364-JDL, 2021 WL 2589179, at *4 (D. Me. June 24,

2021), adopted, 2021 WL 3234591 (D. Me. July 29, 2021). The same reasoning applies

here. The ALJ did not err in the RFC assessment.

                                       CONCLUSION

      Based on the foregoing analysis, I recommend the Court affirm the administrative

decision.

                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof. A responsive memorandum
      shall be filed within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 25th day of August, 2021.




                                             10
